Citation Nr: 1816460	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1990 to October 1994, to include in the Southwest Asia Theater of Operations (Saudi Arabia) during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2011, the Veteran perfected a timely substantive appeal.  

This matter was previously before the Board in May 2014 and May 2017.  In May 2017, the Board remanded the claim for further evidentiary development, including providing a VA examination to determine the nature and etiology of the Veteran's memory loss.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

Lacking competent evidence of record that establishes a nexus for memory loss, the Board has, on two prior occasions, remanded this claim for evidentiary development and VA examinations and medical opinions addressing the nature and etiology of the Veteran's memory loss.  See Board Remands dated May 2014 and May 2017.  As such, there are three medical opinions of record that address the Veteran's claimed memory loss disability: A July 2009 VA opinion issued following the Board's May 2014 remand; what appears to be an unsigned VA addendum opinion dated July 2014; and a June 2017 VA opinion rendered following the Board's May 2017 remand.  For the reasons stated below, the Board finds all three VA opinions inadequate.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also of significance is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  A VA examiner must consider all pertinent medical and lay evidence relevant to the Veteran's claim.  38 C.F.R. § 3.303(a); See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2006).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The July 2009 VA examiner noted that he could not determine without mere speculation whether the Veteran's claimed memory loss is related to service, because a medical treatise reflects that the residuals of heat stroke typically resolve within 48 hours, and memory loss is not listed among the residuals of heat stroke set forth in the treatise.  The opinion seems to indicate that the examiner diagnosed the Veteran with memory loss.  However, it does not clearly state that a diagnosis was made, how it was made, or, assuming that a diagnosis was made, point to objective supporting clinical data.  As such, the July 2009 medical opinion is considered inadequate.  See Bloom; Barr, supra.
 
The un-named author of the July 2014 addendum opined that "the patient's cognitive impairments are less likely than not ... due to his heat stroke based on the fact the patient was able to hold employment without known memory problems after the service."  However, the author also stated that the Veteran's in-service heat stroke symptoms resolved within 48 hours, which is inconsistent with STRs that reflect that the Veteran was hospitalized for six days for treatment of heat stroke in service in December 1991.  Because the July 2014 addendum opinion did not consider pertinent medical evidence, and because it is unclear as to the qualifications of the person who provided the opinion, it is considered inadequate.  See Jandreau, supra.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The June 2017 VA examiner opined that the examination did not indicate the presence of symptoms or impairments sufficient to substantiate a diagnosis of any mental disorder at that time, stating "there is no evidence that he has ever sought a clinical evaluation for his claimed memory loss, which might provide relevant data to address the issues in question."  Indeed, the May 2017 Board remand noted that the Veteran "has yet to be afforded a cognitive/mental health examination to properly determine the nature and etiology of his claimed memory loss."  

Notwithstanding the Board's clear statement, and the absence, in the VA examiner's words, of "relevant data to address the issues in question," the examiner failed to conduct "a cognitive/mental health examination to properly determine the nature and etiology" of the Veteran's "claimed memory loss," which would likely have produced the needed relevant data.  The Board notes that the Veteran's lay reports of memory loss since service may not be rejected summarily solely due to the absence of contemporaneous medical documentation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The June 2017 VA examiner did so, ignoring the second directive in the Board's May 2017 remand, which states: "If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided."  See Board Remand dated May 10, 2017 at pg. 11.

Accordingly, the Board finds the June 2017 examination and opinion inadequate.  See Bloom; Barr, supra.  Additionally, the opinion fails to comply with the Board's May 2017 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  As such, a factually accurate, fully articulated, and soundly reasoned medical opinion is still needed.

Finally, inasmuch as the Veteran also challenged the adequacy of the July 2009 examination, as noted in his October 2011 substantive appeal (VA Form 9), the Board finds that a new examination should be afforded to him, as opposed to obtaining an addendum only.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify
any outstanding records of pertinent medical treatment
from VA or private health care providers.  In particular,
obtain all outstanding VA treatment records since
September 2014.  If VA attempts to obtain any
outstanding records that are unavailable, the Veteran
should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a neurology or neuropsychiatric examination as appropriate to determine whether he has memory loss, and, if so, the precise nature and etiology of the memory loss.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination of the Veteran.

The examiner should conduct a Mini Mental Status Examination (MMSE) and any other indicated assessments and/or diagnostic tests to confirm whether the Veteran has memory loss and determine:

a) Whether it is at least as likely as not (50
percent or greater probability) that the claimed
memory loss had its onset during service or is
otherwise related to active service, to include as
a result of his December 1991 heat stroke.

b) Whether it is at least as likely as not (50
percent or greater probability) that the claimed
memory loss is proximately (1) caused by or
(2) permanently worsened beyond its natural
progression (AGGRAVATED) by a service-connected disability, particularly to include residuals of heat stroke.  

 Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Attention is invited to the medical literature submitted by the Veteran, including: Josue Romero, Neuropsychological Sequelae of Heat Stroke: Report of Three Cases and Discussion, Military Medicine (June 2000); James Glazer, Management of Heatstroke and Heat Exhaustion, American Family Physician, 2133-2140 (June 2005); Headache from Heat Stroke, Home Medical Library (May 14, 2009).

A complete rationale for any opinion provided is
requested.  The examiner is advised that the Veteran is
competent to report his symptoms and history, and such
reports must be specifically acknowledged and considered
in formulating any opinions.  If the examiner rejects the
Veteran's reports of symptomatology, a reason for doing
so must be provided.

If the examiner is unable to provide an opinion without
resort to speculation, an explanation as to why this is so
and what, if any, additional evidence would be necessary
before an opinion could be rendered should be provided.

3.  Next, review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures must be implemented at once.

4.  Then, re-adjudicate the claim.  If the benefit sought is
not granted, issue a supplemental statement of the case
and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

